Title: From Benjamin Franklin to Peter Collinson, 1 January 1757
From: Franklin, Benjamin
To: Collinson, Peter


Dear Friend
Philada. Jan. 1. 1757
I wrote you yesterday a Line or two enclosing the second of a Set of Bills for £120 Sterling, drawn on Mr. William Anderson, Merchant, London, by Robert Lloyd, of Maryland I now send the first of the same Set. On the 27th past I drew on you for £50 Sterling in favour of Benjamin Mecom, which I doubt not will meet with due Honour I wish you and yours many happy New Years, being, Dear Friend Yours affectionately
B F
